Name: Commission Regulation (EEC) No 1074/87 of 15 April 1987 laying down to what extent applications for issue of export licences submitted during April 1987 for beef and veal products which may benefit from special import treatment in a third country may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/22 Official Journal of the European Communities 16 . 4. 87 COMMISSION REGULATION (EEC) No 1074/87 of 15 April 1987 laying down to what extent applications for issue of export licences submitted during April 1987 for beef and veal products which may benefit from special import treatment in a third country may be accepted applied for exceed the quantities available, to reduce the quantities requested by a fixed percentage ; Whereas Commission Regulation (EEC) No 3582/81 Q, fixed the quantities of meat which might be exported on special terms for the second quarter of 1987 ; Whereas the quantities for which licence applications have been lodged for the second quarter of 1987 are lower than those available ; whereas these applications can, therefore, be met in full , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assistance for export of agricultural products which may benefit from a special import treatment in a third country ('), and in particular Article 1 (2) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 467/87 (3), Whereas Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the applica ­ tion of the system of import and export licences in the beef and veal sector (4), as last amended by Regulation (EEC) No 520/87 0, lays down, in Articles 14 and 15, detailed rules for export licence applications for the products referred to in Article 1 of Commission Regula ­ tion (EEC) No 2973/79 (*) ; whereas Article 15 (6) (c) of Regulation (EEC) No 2377/80 requires the Commission, where the quantities in respect of which licences are HAS ADOPTED THIS REGULATION : Article 1 The applications for export licences lodged for the beef and veal referred to in Regulation (EEC) No 2973/79 for the second quarter of 1987 shall be met in full . Article 2 This Regulation shall enter into force on 21 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1987. For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 334, 28 . 12. 1979, p. 8 . (2) OJ No L 148 , 28 . 6 . 1968 , p. 24. 0 OJ No L 48 , 17 . 2. 1987, p. 1 . (4) OJ No L 241 , 13 . 9 . 1980, p. 5. 0 OJ No L 52, 21 . 2. 1987, p. 13 . m OJ No L 336. 29 . 12. 1979. o . 44. n OJ No L 359, 15 . 12. 1981 , p. 14 .